Case 2:21-mc-14073-JEM Document 12-5 Entered on FLSD Docket 02/11/2021 Page 1 of 3




                                 Exhibit 5
Case 2:21-mc-14073-JEM Document 12-5 Entered on FLSD Docket 02/11/2021 Page 2 of 3


    From:            Hancock, Kevin P. (CIV)
    To:              Ellis, Rebecca C.; O"Grady, Margaret; Connor, Eileen; Merrill, Toby; Joseph Jaramillo; Claire Torchiana
    Cc:              Merritt, Robert C. (CIV)
    Subject:         RE: Sweet - motion to quash DeVos subpoena
    Date:            Monday, February 8, 2021 8:36:17 PM
    Attachments:     image001.png


    Rebecca,

    We continue to disagree that there are circumstances warranting transfer here, exceptional or
    otherwise, and we do not consent to transfer.

    Best,
    Kevin

    Signature




    From: Ellis, Rebecca C. <rellis@law.harvard.edu>
    Sent: Friday, February 5, 2021 8:11 PM
    To: Hancock, Kevin P. (CIV) <Kevin.P.Hancock@usdoj.gov>; O'Grady, Margaret
    <mogrady@law.harvard.edu>; Connor, Eileen <econnor@law.harvard.edu>; Merrill, Toby
    <tomerrill@law.harvard.edu>; Joseph Jaramillo <jjaramillo@heraca.org>; Claire Torchiana
    <ctorchiana@heraca.org>
    Cc: Merritt, Robert C. (CIV) <Robert.C.Merritt@usdoj.gov>
    Subject: RE: Sweet - motion to quash DeVos subpoena

    Kevin,

    Rule 45(f) provides that the court where compliance is required “may transfer a motion under this
    rule to the issuing court if the person subject to the subpoena consents or if the court finds
    exceptional circumstances” (emphasis added). The former Secretary’s consent is a separate question
    from, and does not require a finding of, exceptional circumstances. Should I take from your response
    below that you will not consent to transfer regardless?

    In any event, we do believe there are circumstances to warrant transfer here. As the 2013
    committee notes to Rule 45(f) explain, transferring the motion to quash to N.D. Cal. “will avoid
    disrupting the issuing court’s management of the underlying litigation,” and those interests
    “outweigh the interests of the nonparty served with the subpoena in obtaining local resolution of
    the motion” where, as here, the deposition (and likely any argument on the motion to quash) will be
    conducted remotely, and after the last 11 months, all parties are certainly well acquainted with the
    “telecommunications methods to minimize the burden a transfer imposes.”

    Thanks,
    Rebecca
Case 2:21-mc-14073-JEM Document 12-5 Entered on FLSD Docket 02/11/2021 Page 3 of 3




    From: Hancock, Kevin P. (CIV) [mailto:Kevin.P.Hancock@usdoj.gov]
    Sent: Friday, February 5, 2021 5:30 PM
    To: Ellis, Rebecca C. <rellis@law.harvard.edu>; O'Grady, Margaret <mogrady@law.harvard.edu>;
    Connor, Eileen <econnor@law.harvard.edu>; Merrill, Toby <tomerrill@law.harvard.edu>; Joseph
    Jaramillo <jjaramillo@heraca.org>; Claire Torchiana <ctorchiana@heraca.org>
    Cc: Merritt, Robert C. (CIV) <Robert.C.Merritt@usdoj.gov>
    Subject: RE: Sweet - motion to quash DeVos subpoena

    Rebecca,

    Thank you for letting us know your positions. Regarding transfer, Rule 45(d)(3)(A) requires a motion
    to quash a subpoena to be filed in “the court for the district where compliance is required,” which
    here is the Southern District of Florida, where the former Secretary resides. And while Rule 45(f)
    allows for the possibility of transfer, it only does so if the proponent of transfer can demonstrate
    that “exceptional circumstances” requiring transfer exist. We disagree that exceptional
    circumstances exist here and so we would oppose any motion to transfer.

    Best,
    Kevin

    Signature




    From: Ellis, Rebecca C. <rellis@law.harvard.edu>
    Sent: Friday, February 5, 2021 2:50 PM
    To: Hancock, Kevin P. (CIV) <Kevin.P.Hancock@usdoj.gov>; O'Grady, Margaret
    <mogrady@law.harvard.edu>; Connor, Eileen <econnor@law.harvard.edu>; Merrill, Toby
    <tomerrill@law.harvard.edu>; Joseph Jaramillo <jjaramillo@heraca.org>; Claire Torchiana
    <ctorchiana@heraca.org>
    Cc: Merritt, Robert C. (CIV) <Robert.C.Merritt@usdoj.gov>
    Subject: RE: Sweet - motion to quash DeVos subpoena

    Kevin,

    Yes, we will be opposing the motion to quash. We do not oppose your motion for additional pages,
    and we will accept service of the motion to quash and motion for additional pages by email.

    We’d also like to know whether you would consent to transferring the motion to quash, once filed,
    to Judge Alsup’s court pursuant to F.R.C.P. 45(f). Judicial economy favors having Judge Alsup
    continue to manage discovery issues in this case, and because we’d expect the parties to be briefing
    and arguing this motion remotely in any event, we don’t see any reason why the burden to litigate in
    the Northern District of California would be greater than in the Southern District of Florida.
